Citation Nr: 1223161	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  03-00 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for lipomas (claimed as fatty tumors on the arms and legs) (to include as due to herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD)).

2. Entitlement to service connection for a skin disability other than lipomas (to include as secondary to herbicide exposure).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2010 the Board remanded the case for a hearing.  In August 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In December 2010 the Board reopened the Veteran's claim of service connection for a skin disability and remanded for additional development.

In May 2012 correspondence the Veteran's representative waived RO consideration of additional evidence "submitted by the Veteran."

The matters of service connection for gastroesophageal reflux disease (GERD), hypertension, and rheumatoid arthritis have been raised by the record (in the Veteran's representative's May 2012 written brief presentation), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Lipomas were not manifested in service and the preponderance of the evidence is against a finding that the Veteran's lipomas are related to an event, injury, or disease in service (to include presumed exposure to herbicides therein) or were caused or aggravated by a service-connected disability.

2.  The Veteran's rash in service was acute and resolved without chronic residual disability; it is not shown that the Veteran has a currently manifested chronic skin disability other than lipomas.  


CONCLUSIONS OF LAW

1.  Lipomas were not incurred in or aggravated by the Veteran's active duty service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2011).

2.  Chronic skin disability other than lipomas was not incurred in or aggravated by the Veteran's active duty service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By a December 2010 letter the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed the Veteran of disability rating and effective date criteria.  A December 2011 supplemental statement of the case (SSOC) readjudicated the matters (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and post-service treatment records are associated with the claims file.  The Veteran reported and the record shows that some of his remote treatment records are unavailable.  The Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for a VA examination in December 2010.  In January 2012 correspondence the Veteran stated that he believes his VA examination for fatty tumors to have been "grossly inadequate" as the examiner "barely looked at the fatty tumors in my arms and legs."  However, the examination is nonetheless adequate as the examiner considered the evidence of record (reviewing the claims file) and the reported history of the Veteran, conducted a thorough examination of the Veteran, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran who was exposed to herbicides in Vietnam has chloracne or another acneform disorder consistent with chloracne become manifest to a degree of disability of 10 percent or more within one year following the last date of exposure to the herbicides, such disease shall be considered to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

A June 1968 STR notes that the Veteran had a raw papular rash under his right arm in the axilla, with no secondary infection present; creams were prescribed.  The Veteran returned approximately a week later with continued rash, still no infection present.  Medications were continued.  STRs for the remainder of the Veteran's service do not reference any skin or rash complaints or treatment.  On July 1969 service separation examination the Veteran's skin was normal on clinical evaluation.    

On November 1969 VA examination the Veteran's skin was clear with no injuries or lesions noted.  

An August 1997 private outpatient treatment record notes that the Veteran had a lesion on the central part of his chest, with the rest of the skin examination being unremarkable.  The assessment was seborrheic keratosis that was irritated.  

A June 2001 private outpatient treatment record notes that skin examination revealed multiple lipomas.  
An October 2001 private outpatient treatment record notes that the Veteran complained of a rash on his left elbow.  Physical examination revealed a psoriasiform rash of the left elbow.  He also had multiple lipomas which he was concerned were related to Agent Orange exposure.  

A November 2001 private outpatient treatment record notes an assessment of psoriasiform rash; however, examination of the skin revealed no rash.  

An April 2002 private outpatient treatment record notes an assessment of psoriasiform rash, improved.  There were no associated clinical findings.  

A July 2008 private outpatient treatment record notes that the Veteran had no lesion or rash.

A January 2009 VA outpatient treatment record notes that the Veteran had no rashes, ulcerations, or abnormal; pigmentation.  

At the August 2010 Travel Board hearing the Veteran testified that he had a rash in 1968 while in Vietnam.  He noted that he had been prescribed Atarax for agitation, but that it helped with his itching symptoms.  He noted that he first had fatty tumors in the 1970's about a year or two after he got out of service and that he had not been treated at VA for them.  The Veteran testified that he was not still having rashes although he did for a long time and that he was not receiving treatment for a rash.  

An August 2010 article submitted by the Veteran notes that Agent Orange can cause severe skin diseases such as chloracne and porphyria cutanea tarda.  

A September 2010 letter from L.R.S., M.D. notes that he treated the Veteran after he returned from Vietnam, the records had been destroyed, and that "your multiple lipoma was there [illegible]."  

On December 2010 VA examination the Veteran reported that his lipomas had a gradual onset but were constant with symptoms of soft mobile lumps under the skin that caused no systemic symptoms.  He had no skin treatment in the 12 months prior.  Physical examination revealed three very soft, fully mobile, masses.  The diagnosis was lipomas.  The examiner noted that she reviewed the entire claims file and opined that the Veteran's lipomas were not caused by and/or a result of PTSD and/or exposure to herbicides in Vietnam.  She noted that lipomas are small collections of subcutaneous fat which are incidental and very common and that they are not caused by, nor aggravated by, either PTSD or herbicides.  She added that the opinion was based on medical training, clinical experience, and expertise.  

At the outset the Board notes that the Veteran has not alleged that his skin disabilities are a result of participation in combat (and his exposure to herbicides is presumed) and the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) do not apply.  

	Lipomas

The Veteran alleges that his lipomas are the result of exposure to herbicides in service or that alternatively they are caused or aggravated by his service-connected PTSD.  

While the Veteran noted on his claim that he had lipomas in 1969 in service, his STRs do not show that any lipomas were manifested in service.  His STRs and separation examination are silent for any complaints, findings, treatment, or diagnosis relating to such.  Furthermore, there is no evidence that lipomas were manifested soon after service, as the Veteran's skin was normal on November 1969 VA examination.  At the Board hearing, he also (in contradiction of his prior account) reported that the lipomas first occurred a year or two after service.  In light of his conflicting accounts (which render them of reduced credibility and probative value) and particularly the facts that the Veteran's skin was normal both on July 1969 service separation and November 1969 VA examinations (which the Board finds to be highly probative), the fact of lipomas manifested during service has not been established, either through the medical evidence or the Veteran's subjective statements.  In sum, the Board finds that lipomas were not manifested during service.  The service records do not show complaints or findings of lipomas, and the Veteran's any assertions that he had lipomas during service are not credible in light of his inconsistent statements in this regard. 

What is presented then, is the question of whether in the absence of persuasive evidence of pertinent symptoms during service with a continuity of symptoms since service, the Veteran's lipomas may somehow be related to his remote service (to include as due to Agent Orange exposure).  That is a question that is inherently medical in nature.  The Veteran has not presented any medical opinion or treatise evidence supporting that his lipomas are (or may be) related to such exposure or his service generally.

Regarding the allegation that the Veteran's lipomas are related to Agent Orange exposure, the evidence shows the Veteran served in Vietnam during the Vietnam era; therefore, his exposure to herbicides in service is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, lipomas are not among the enumerated diseases that may be presumed service connected based on Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Hence, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  Consequently, to establish service connection for lipomas, the Veteran must show affirmatively that such disability is related to his service.

The Veteran submitted articles noting that herbicides can cause skin disabilities; however, they do not suggest that lipomas may be caused by Agent Orange.  The only competent (medical) evidence of record regarding a nexus between herbicides and the Veteran's lipomas is the opinion of the December 2010 VA examiner.  She noted that lipomas were incidental and very common and that based on her training, clinical experience, and expertise were not caused by, nor aggravated by, either PTSD or herbicides.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale, it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.

The Veteran's own assertions of a causal nexus between his lipomas and herbicide exposure in service and/or his service-connected PTSD are not competent evidence in this matter, as those questions are clearly ones beyond lay observation.  A nexus between a current disability and remote service/environmental factors therein or other disability is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board acknowledges the September 2010 letter from Lyle R. Smith, M.D. to the effect that although his records have been destroyed, he remembers that the Veteran's multiple lipomas were then an enigma.  However, Dr. Smith does not relate the lipomas to service nor, for that matter, does he furnish any information as to when he noticed the Veteran's lipomas.  This statement does not constitute a medical opinion relating the lipomas to service or to any incident of service, to include exposure to Agent Orange.  

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

	Skin disability other than lipomas

The Veteran's rash in service was treated conservatively with topical medications (encompassing two visits) and was apparently acute and resolved as there were no further complaints or treatment, June 1969 service separation did not note any skin complaints and examination was normal, and as the Veteran's skin was normal on November 1969 VA examination shortly after service.  Hence, the evidence of record does not show that a chronic skin disability (to include a rash) was manifested in service.  Accordingly, service connection for a chronic skin disability other than lipomas on the basis that it became manifest in service and persisted is not warranted.  Consequently, to establish service connection for a chronic skin disability other than lipomas the Veteran must show by competent evidence both that he has such disability currently, and that it is otherwise related to his active service (to include the complaints/diagnosis therein).

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a chronic skin disability other than lipomas).  In the absence of proof of such disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence of record shows that the Veteran had seborrheic keratosis of the chest in 1997 (with no recurrence documented) and psoriasiform rash in 2001/2002.  However, the medical records subsequently do not show any complaints, findings, treatment, or diagnosis relating to the skin (other than lipomas).  

A July 2008 private outpatient treatment record showed the Veteran to have no lesion or rash; a January 2009 VA outpatient treatment record noted that the Veteran had no rashes, ulcerations, or abnormal pigmentation; and most probative, at the August 2010 Travel Board hearing the Veteran testified that he was not still having rashes and that he was not receiving treatment for a rash.  
 
Hence, the evidence of record shows that the Veteran's rash has resolved, there is no evidence of recurrence (at the hearing he testified he did not have the disability any longer), and overall the record does not demonstrate that the Veteran has a current chronic skin disability.  

As it is not shown that the Veteran has a chronic skin disability other than lipomas, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a chronic current skin disability other than lipomas, there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  


ORDER

The appeal is denied as to both issues.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


